Citation Nr: 0920680	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from February 1969 to September 1970.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a March 2006 rating decision of the Hartford, 
Connecticut Department of Veterans Affairs (VA) Regional 
Office (RO) which continued a 10 percent disability rating 
for lumbosacral strain.  

It appears that the Veteran may have relocated to South 
Carolina.  In such event, the RO should determine whether 
transfer of his claims file to the jurisdiction of the 
Columbia, South Carolina RO is appropriate.  

In August 2008 correspondence the Veteran asserted that he is 
unrepresented in this matter (and that VFW had not answered 
his requests for help).  In August 2005 he had designated VFW 
as his representative (on VA Form 21-22); he has not revoked 
that designation.  Notably, VFW submitted written argument on 
his behalf in April 2009.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veteran alleges that his service connected low back 
disability has increased in severity, and should be rated at 
least 30 percent.  In August 2007 correspondence he indicated 
that he was seen by an orthopedist at Providence VA Medical 
Center earlier that year and that possible referral for spine 
surgery was discussed.  Other correspondence in the claims 
file indicates that he has been receiving ongoing VA 
treatment for his low back condition since September 2005, 
and initiated VA treatment in South Carolina.  VA medical 
records are constructively of record.  Reports of such 
treatment are pertinent evidence in the matter at hand, and 
must be secured for the record.  
Furthermore, the March 2007 VA examination report and 
subsequent addenda by the examiner do not provide a clear 
assessment of the disability picture due to the service 
connected lumbosacral strain, alone.  Significantly, the 
examiner indicated that while the examination found very 
substantial impairment/restriction of function due to pain, 
Waddell's signs and the Veteran's noted prior levels of 
activity (long walks, working on motorcycles, remodeling) and 
work record before retirement (2000+ hours of accumulated 
unused sick leave) suggested a "non-organic" component to 
the pain.  Consequently, further evaluation is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should clarify where the Veteran 
is domiciled and ensure that his claims 
file is in the jurisdiction of the proper 
RO.  The RO should also clarify the matter 
of the Veteran's representation (in light 
of his August 2008 correspondence).

2. The RO should ask the Veteran to 
identify all sources of treatment and/or 
evaluation he has received for his service 
connected low back disability (records of 
which are not already associated with his 
claims file), and to provide any releases 
necessary for VA to secure private records 
of such treatment and/or evaluation.  The 
RO should secure for the record copies of 
the complete clinical records of all such 
treatment and evaluation from he 
identified sources., to specifically 
include records of all VA treatment the 
Veteran has received since  December 2006 
(including any at VA facilities in South 
Carolina).   

3.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the severity of his service 
connected low back disability.  The 
Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  Studies completed should 
specifically include thoracolumbar spine 
range of motion studies, to include 
notation of any further limitations due to 
pain (due to lumbosacral strain), on 
repeated use, or during flare-ups.  The 
examiner should indicate whether the spine 
is ankylosed, and determine whether there 
are any associated neurological 
manifestations (and if so the nature and 
severity of such).  The examiner should 
comment on the restrictions in activities 
and degree of functional impairment that 
result from the pathology and symptoms 
clinically shown (indicating whether any 
impairment/restrictions due to pain result 
from pain due to lumbosacral strain (see 
comments of March 2007 VA examiner)).  The 
examiner should ascertain whether there 
have been incapacitating episodes (periods 
of bedrest prescribed by a physician) of 
intervertebral disc disease associated 
with the low back disability (and if so, 
the duration and frequency of such 
episodes, and the identity of the 
physician who prescribed bedrest).  The 
examiner should explain the rationale for 
all opinions.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
